In a proceeding under section 330 of the Election Law: (1) to declare valid a petition designating Anne K. Tupper and Charles E. Tupper as candidates of the Democratic party in the primary election to be held June 2, 1964 for certain party positions in the Third Assembly District, Suffolk County; and (2) for other related relief, James Eagan (an objector) appeals from a judgment of the Supreme Court, Suffolk County, entered May 20, 1964, which granted the application and inter alia directed that the names of said designees be placed on the ballot. Judgment reversed on the law and *700the facts, without costs, and judgment directed denying the • application and declaring the designating petition to be invalid. Findings of fact which may be inconsistent herewith are reversed, and new findings are made as indicated herein. We find that the offices for which the petition was filed were inadequately described (cf. Matter of Goldstein v. Meisser, 11 A D 2d 687; Matter of Byrnes v. Board of Elections of County of Nassau, 307 N. Y. 816). Ughetta, Acting P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.